Citation Nr: 0814296	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  97-33 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, depression, obsessive-
compulsive disorder and personality disorder.

2.  Entitlement to service connection for peripheral vascular 
disease of the right leg, manifested by peripheral venous 
varicosity, venous stasis, and edema, to include as secondary 
to a service-connected left tibia fracture.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left tibia fracture with varus deformity and 
degenerative joint disease.

4.  Entitlement to an initial compensable rating for a right 
thumb fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.

WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997  rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefits 
sought on appeal.  
		
In September 1999, the Board denied the service connection 
claims on appeal as not well grounded, and remanded the 
initial rating claims to the RO for additional development.  
The appellant subsequently appealed the Board's decision to 
the Court of Appeals for Veterans Claims (Court).  On 
November 9, 2000, the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 were enacted, eliminating  the 
well grounded standard and redefining VA's notice and duty to 
assist requirements.  On December 8, 2000, the Court vacated 
the Board's September 1999 decision pursuant to the 
Secretary's unopposed Motion for Partial Remand and to Stay 
Proceedings, in order to allow the Board consider the claim 
under the revised laws. 

In November 2003 the matter again returned to the Board, and 
the Board remanded the claims for additional development.  
That development has been completed.  The Board notes that 
while the veteran's appeal originally included a claim for 
service connection for peripheral vascular disease of both 
lower extremities, in a May 2007 rating decision the RO 
awarded the veteran service connection for this condition in 
his left leg.  Consequently, the issue of peripheral vascular 
disease in the veteran's left leg will not be addressed by 
this decision, but this condition in his right leg remains on 
appeal and will be adjudicated.

The issue of entitlement to service connection for a 
psychiatric disorder, to include anxiety, depression, 
obsessive-compulsive disorder, and personality disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1. The veteran's peripheral vascular disease of the right 
leg, manifested by peripheral venous varicosity, venous 
stasis, and edema, was not manifested during service, and is 
not shown to be causally or etiologically related to active 
service or to any service-connected disability.

2. Since October 25, 2002, the veteran's left tibia fracture 
with varus deformity and degenerative joint disease can be 
characterized as moderate.

3. Prior to October 25, 2002, the veteran's left tibia 
fracture with varus deformity and degenerative joint disease 
cannot be characterized as more than slight.

4.  At no point in the appeal period has the veteran's left 
knee disability been manifested by subluxation or 
instability, or by flexion limited to 60 degrees, or 
extension limited to 5 degrees.

5.  The veteran's right thumb fracture with degenerative 
joint disease is not manifested by ankylosis, or by a gap of 
one to two inches between the thumb pad and fingers with the 
thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
vascular disease of the right leg, manifested by peripheral 
venous varicosity, venous stasis, and edema, have not been 
met.  38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (20067).

2.  The criteria for a 20 percent disability rating, but no 
higher, for the veteran's left tibia fracture with varus 
deformity and degenerative joint disease have been met since 
October 25, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5262 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's left tibia fracture with varus 
deformity and degenerative joint disease prior to October 25, 
2002 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5262 (2007).

4.  The criteria for separate ratings for the veteran's left 
leg disability, based on  either arthritis and instability, 
or flexion and extension, have not been met at any time in 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2007); VAOPGCPREC 23-97, VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.  

5. The criteria for an initial compensable rating for the 
veteran's right thumb fracture with degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5224 (in 
effect prior to and since August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that service connection for peripheral 
vascular disease of the right leg is unwarranted on either a 
direct or secondary basis.  As described in detail below, 
while the veteran has a current diagnosis, there is no 
evidence that this disability manifested in service, and the 
preponderance of the evidence is against a link to active 
service or to his service-connected left tibia fracture.

Taking direct service connection first, the record shows a 
current diagnosis of peripheral vascular disease of the right 
leg, manifested by peripheral venous varicosity, venous 
stasis, and edema, most recently documented at a VA 
examination of September 2007.  However, his service medical 
records do not show any complaints of or treatment pertaining 
to this condition in service.  His entrance and separation 
examinations were normal in this regard.  Moreover, the 
veteran's claims file contains no nexus opinions, positive or 
negative, between the veteran's current right leg disability 
and active duty.  The evidence is not in equipoise as it 
applies to this theory of entitlement, and service connection 
on a direct basis is denied.

As for secondary service connection, the veteran has devoted 
his efforts in this appeal toward establishing a link between 
his service-connected left tibia fracture and his peripheral 
vascular disease of his legs.  The veteran contends that as 
the result of breaking his left tibia in service and the 
manner in which the leg was set and casted, he has incurred 
peripheral vascular disease in each leg.  The Board notes 
that in a rating decision of May 2007 the veteran was awarded 
service connection for varicose veins of the left leg , 
including peripheral venous varicosity, venous stasis, and 
edema, as secondary to his left tibia fracture.  

As stated above, the veteran is currently diagnosed with 
vascular disease of the right leg.  However, the evidence is 
not in equipoise on the matter of whether this disability was 
either caused or aggravated by his service-connected left 
tibia fracture.

Taking the positive evidence first, a December 1999 private 
medical report from J. Lockwood Ochsner, Jr., M.D., states, 
"[t]he varus deformity of his right tibia is the result of 
an old fracture of that right tibia. It is as likely as not 
that this angulation and deformity has contributed to some of 
the patient's current problems with peripheral varicosity and 
edema and circulatory problems of that right leg."

In contrast, an October 1996 VA examiner found, "[a]ccording 
to the x-rays, the patient's fracture was his left tibia. I 
am unaware of a definite relationship between this fracture, 
varicose veins, poor circulation, and swelling."  A separate 
VA examiner from October 1996 attributed the veteran's left 
knee problems to his left tibia fracture, but made no comment 
about the relationship between the fracture and peripheral 
vascular disease or his right leg.  In September 2007 the 
veteran was again examined, and the VA examiner found, "[i]t 
is as likely as not (50/50 probability) that the veteran's 
service-connected left tibia fracture with varus deformity 
contributed to or aggravated his peripheral venous 
varicosity, venous stasis, and edema of his left leg. I am 
not able to find any evidence to support this causing any 
such problem with the right leg."

The Board finds the October 1996 and September 2007 VA 
examination reports more probative for several reasons.  Most 
significantly, Dr. Ochsner links the vascular disease of the 
right leg to a right tibia fracture, not a left tibia 
fracture.  The veteran is not service-connected for a right 
tibia fracture.  A review of the veteran's service medical 
records confirms that it was the veteran's left leg, not his 
right, that was fractured in service.  Dr. Ochsner's report 
also does not indicate his opinion was informed by a review 
of the claims file.  Both the October 1996 and the September 
2007 reports are more extensive and detailed, and the 
September 2007 examiner indicated he reviewed the veteran's 
claims file prior to rendering his conclusion.  He focuses on 
the crux of this issue - that of whether the peripheral 
vascular disease of the right leg, manifested by peripheral 
venous varicosity, venous stasis, and edema, is related to a 
service-connected left tibia fracture.  For all of these 
reasons, service connection is not warranted on a secondary 
basis.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his vascular 
disease of the right leg is related to service.  The veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of these reasons, service connection is 
denied.

Initial Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that the veteran expressed disagreement 
with the March 1997 decision granting him service connection 
for his left tibia fracture and right thumb fracture in June 
1997.  As such, the veteran has appealed the initial 
evaluation assigned and the severity of his disabilities is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


A.	Left Knee

1.	Since October 25, 2002
The veteran's left tibia fracture with varus deformity and 
degenerative joint disease of the left knee has been rated as 
10 percent disabling under diagnostic code (DC) 5262.  Under 
DC 5262, a 10 percent rating is assigned where the malunion 
of the tibia and fibula results in a slight knee or ankle 
disability, and a 20 percent rating is assigned where a 
moderate disability results.  The Board finds that since the 
October 25, 2002 VA examination, the veteran's left leg 
disability can be described as moderate, and that a 20 
percent rating is warranted.  At both the July 2006 and the 
October 2002 VA examinations, it was noted that the veteran 
is wheelchair-bound.  The October 2002 examiner found the 
veteran could walk slowly with a cane, but that "mainly he 
is wheelchair-bound."  The July 2006 examiner found the 
veteran is unable to stand for more than a few minutes, and 
is unable to walk more than a few yards.  The examiner found 
that the veteran's disability completely prevents him from 
engaging in chores, shopping, exercise, sports, recreation, 
and travel, and that it has a severe effect on bathing, a 
moderate effect on dressing and toileting, and a mild effect 
on feeding and grooming.  Given this, the Board finds that 
the impairment of the veteran's left tibia fracture is 
"moderate" and that a 20 percent rating is warranted.  

However, while the criteria are met for a schedular rating of 
20 percent, a 30 percent rating is not warranted under DC 
5262.  A 30 percent rating is available only where there is a 
"marked" knee or ankle disability.  While the October 2002 
VA examination is the first objective evidence of the veteran 
being wheelchair bound, the evidence is not entirely clear 
that this is due solely to residuals of his left tibia 
fracture.  The veteran also has significant varicose veins in 
both of his legs, and, as noted by the July 2006 examiner, is 
"massively obese with DJD [degenerative joint disease] of 
many joints including R. knee."  An x-ray from October 2002 
revealed degenerative joint disease of the veteran's left 
ankle, for example.  VA examiners in both June 2006 and 
September 2007 found that the veteran's bilateral varicose 
veins also cause the veteran to be unable to engage in 
sports, recreation, and exercise, have a severe effect on 
chores and shopping, and have a moderate effect on traveling.  
Furthermore, at both the July 2006 and the October 2002 VA 
examinations, the range of motion of the veteran's left knee 
did not meet even a noncompensable level of evaluation.  To 
be compensable, flexion must be limited to 60 degrees and 
extension must be limited to 5 degrees.  At the October 2002 
VA examination, the veteran demonstrated flexion to 100 
degrees and extension to zero degrees.  At the July 2006 VA 
examination, the veteran displayed flexion to 110 degrees and 
extension to zero degrees.  For all of these reasons, the 
Board cannot find that the evidence supports a finding of a 
"marked" disability due to the veteran's left tibia 
impairment.  A separate rating of 40 percent is currently in 
effect for peripheral venous varicosity, venous stasis and 
edema of the left lower extremity.  

The Board also considered all other musculoskeletal 
diagnostic codes pertaining to the knee and leg, but none 
applicable to the veteran's claim provide the basis for an 
increase in excess of 20 percent.  Taking the remaining codes 
in numerical order, DCs 5003 and 5010 are the codes for 
arthritis, but they do not allow for a rating higher than 10 
percent unless two or more joints or joint groups are 
involved.  DC 5256 is not applicable because there is no 
ankylosis of the veteran's knee.  The existence of ankylosis 
is not supported by the veteran's current ranges of motion.  
DC 5257 applies where there is evidence of subluxation or 
lateral instability.  Findings in this regard are not in the 
medical evidence since October 2002, with the exception of 
the July 2006 examiner who explicitly found the veteran has 
no instability or subluxation.  DC 5258 is applicable where 
there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint.  
These symptoms are not found in the medical evidence.  DC 
5259 is not applicable because it does not allow ratings in 
excess of 10 percent.  DC 5260 and DC 5261 are based on 
limitation of flexion and extension, and as described above, 
the veteran's range of motion does not support even a 
noncompensable level under these codes.  DC 5263 also does 
not provide for a rating in excess of 10 percent.    
	
The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  A veteran may 
also potentially qualify to receive separate ratings for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.  However, as has been stated, the veteran's 
left tibia fracture is not manifested by instability, and his 
ranges of motion do not support even a noncompensable 
evaluation for either flexion or extension.  Accordingly, no 
separate ratings are warranted here.

The Board has also considered the veteran's pain.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  

At the October 2002 VA examination, tenderness was found at 
the veteran's knee joint.  The July 2006 examiner found pain 
at 90 degrees of flexion, but noted there is no additional 
limitation of motion on repetitive use of the knee, and there 
were no flare-ups or inflammation.  Additionally, the 20 
percent assigned since October 2002 is based on objective 
evidence of the functional impact of the veteran's left tibia 
fracture.  Accordingly, the evidence also does not support 
the assignment of a higher rating based on pain and 
functional loss.

In sum, the Board finds that since October 25, 2002, an 
evaluation of 20 percent, but no higher, for the veteran's 
left tibia fracture with varus deformity and degenerative 
joint disease is warranted.

2.  Prior to October 25, 2002
As stated above, the veteran's left tibia fracture has been 
evaluated under DC 5262.  Under this code, a 20 percent 
rating is warranted only where there is evidence of a 
"moderate" knee or ankle disability.   

The evidence from prior to October 25, 2002 supports only a 
10 percent evaluation for a "slight" knee or ankle 
disability.  At a January 1998 VA examination, the veteran 
displayed flexion to 92 degrees, and extension to 2 degrees.  
In a May 1997 treatment note flexion was to 110 degrees, and 
extension was to -5 degrees.  At an October 1996 VA 
examination the veteran displayed flexion to 125 degrees and 
extension to zero degrees.  In an October 1996 emergency room 
record the veteran displayed a "normal range of motion" of 
the left knee.  As described above, to be compensable, 
flexion must be limited to 60 degrees and extension must be 
limited to 5 degrees.  These measurements do not support even 
a noncompensable evaluation in either flexion or extension.   
At no point are the functional impairments pertaining to the 
veteran's left tibia fracture described above, including 
being wheelchair-bound, found in the medical record prior to 
October 2002.  At the October 1996 VA examination, for 
example, it was noted the veteran ambulated "fairly well."  
For all of these reasons, the veteran's left tibia fracture 
cannot be characterized as more than "slight" prior to 
October 25, 2002.

The Board also considered all other musculoskeletal 
diagnostic codes pertaining to the knee and leg, but none 
applicable to the veteran's claim provide the basis for an 
increase in excess of 10 percent.  Taking the remaining codes 
in numerical order, DCs 5003 and 5010 are the codes for 
arthritis, but they do not allow for a rating higher than 10 
percent unless two or more joints or joint groups are 
involved.  DC 5256 is not applicable because there is no 
ankylosis of the veteran's knee.  The existence of ankylosis 
is not supported by the veteran's ranges of motion prior to 
October 2002.  DC 5257 applies where there is evidence of 
subluxation or lateral instability.  In May 1997 the 
veteran's knees were found to have normal ligamentous 
stability, and both the October 1996 emergency room record 
and the October 1996 VA examination report found the veteran 
did not have instability.  DC 5258 is applicable where there 
is cartilage, semilunar, dislocated, with frequent episodes 
of "locking" pain and effusion into the joint.  These 
symptoms are not found in the medical evidence.  DC 5259 is 
not applicable because it does not allow ratings in excess of 
10 percent.  DC 5260 and DC 5261 are based on limitation of 
flexion and extension, and as described above, the veteran's 
ranges of motion from this time do not support even a 
noncompensable level under these codes.  DC 5263 also does 
not provide for a rating in excess of 10 percent.    
	
Again, the Board notes that separate compensable ratings may 
be assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261, and 
a veteran may also potentially qualify to receive separate 
ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.  However, as has been 
stated, the veteran's left tibia fracture is not manifested 
by instability, and his ranges of motion do not support even 
a noncompensable evaluation for either flexion or extension.  
Accordingly, no separate ratings are warranted prior to 
October 2002.

The Board has also considered the veteran's pain.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  While both the January 
1998 and the October 1996 VA examiners noted pain on 
palpation of the veteran's leg and knee, no limitation of 
motion or function was found due to this pain.  As stated 
above, the medical record prior to October 2002 does not 
indicate the functional impairments due to the veteran's left 
tibia fracture as found in the October 2002 and July 2006 
examination reports.  Accordingly, the evidence also does not 
support the assignment of a higher rating based on pain and 
functional loss.

In sum, the Board finds that prior to October 25, 2002, an 
evaluation in excess of 10 percent for the veteran's left 
tibia fracture with varus deformity and degenerative joint 
disease is not warranted.

B.  Right Thumb 

At the outset, the Board notes that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the fingers was amended during the pendency of this appeal on 
August 26, 2002.  
		
Under the criteria in effect prior to August 26, 2002, DC 
5224 provides for a 10 percent evaluation where there is 
favorable ankylosis of the thumb and a 20 percent evaluation 
where there is unfavorable ankylosis of the thumb.  The 
version of DC 5224 effective August 26, 2002 remains 
unchanged except for the addition of a Note which states that 
consideration must be given to whether evaluation an 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
However, the revised regulations also added DC 5228, which 
provides criteria for evaluating limitation of motion in the 
thumb.  Where there is a gap of less than one inch between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned.  
Where that gap is one to two inches a 10 percent rating is 
assigned. Where that gap is more than two inches a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Code 5228 (2007).

Here, the evidence does not support a compensable evaluation 
for the veteran's right thumb fracture under either version 
of the applicable regulations.  Taking DC 5224 first, the 
July 2006 VA examiner found there is no ankylosis in any 
digit of the veteran's hand.  The range of motion of his 
thumb was from zero to 45 degrees.  At the October 2002 VA 
examination, the range of motion of his thumb was from -20 to 
40 degrees.  Based on the July 2006 finding of no ankylosis, 
and these ranges of motion, a compensable rating cannot be 
found under DC 5224.  Additionally, the Notes included under 
the revised version of the code do not apply because there is 
no evidence of a need for amputation, or of the other digits 
of the hand being limited so as to interfere with the overall 
function of the hand.

As for DC 5228, the July 2006 VA examiner found that there is 
no gap between the thumb pad and the tips of the fingers on 
the attempted opposition of the thumb to the fingers.  A 
January 1998 VA examiner found the veteran had difficulty 
opposing his little finger by 1 centimeter.  As such, a 
compensable rating under DC 5228 is also not warranted.

The Board has considered the application of other diagnostic 
codes pertaining to the hands, but finds none are raised by 
the medical evidence here.  The Board has additionally 
considered functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements, but finds that a 
compensable rating is not warranted in this regard either.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The July 
2006 VA examiner found there was no additional limitation of 
motion on repetitive use of the thumb.  While both the 
October 2002 and January 1998 VA examiners found tenderness 
in the thumb, the examiners did not make note of any 
limitation of motion or function due to the pain. 

In reaching these conclusions while the requirements of 
Fenderson have been considered, the evidence of record shows 
that the level of disability caused by the veteran's right 
thumb fracture has been consistent during the appeal period 
and that a compensable rating is not warranted for all of the 
reasons described above.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
September 2002 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  While the 
notices provided do not include any information concerning 
the evaluation or the effective date that could be assigned 
should the veteran's claims be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision partially 
affirms the RO's denials and partially allows the relief 
requested, the veteran is not prejudiced by the failure to 
provide him that further information.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  Indeed, in April 2006 the veteran 
indicated he has no additional evidence to submit.  The 
veteran was afforded VA examinations in October 1996, January 
1998, October 2002, June 2006, July 2006, and September 2007.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for peripheral vascular disease, 
manifested by peripheral venous varicosity, venous stasis and 
edema of the right leg is denied.

Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's left tibia fracture with varus 
deformity and degenerative joint disease is granted from 
October 25, 2002, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial disability evaluation in excess of 10 percent for 
the veteran's left tibia fracture with varus deformity and 
degenerative joint disease prior to October 25, 2002 is 
denied.

An initial compensable rating for a right thumb fracture with 
degenerative joint disease is denied. 




REMAND

At the outset the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
psychiatric disability. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the veteran has diagnosis of obsessive compulsive 
disorder, documented in a February 2004 private medical 
record, for example, and has also received diagnoses of 
anxiety and depression over many years.  The veteran contends 
his psychiatric problems arose while on active duty.  For 
example, at his June 1999 hearing the veteran gave testimony 
about his first experience with a panic attack, which 
occurred while on active duty.  The veteran testified that he 
thought he was having a heart attack at the time, and that in 
the process of seeking medical attention it was discovered he 
was in violation of a restriction for leaving base, and his 
superiors presumed he was faking heart trouble to cover up 
the violation.  However, the veteran is competent to testify 
to his symptoms at the time, and a service medical record 
from August 1952 documents this incident and the fact that 
the veteran indeed, was not having a heart attack at the 
time.  Additionally, the veteran's wife submitted a letter of 
December 1997 in which she describes the veteran's 
psychiatric symptoms during his time on active duty.  She was 
married to the veteran while he was on active duty and is 
also competent to describe his symptoms.  

In light of the evidence, a VA examination is required before 
this claim may be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his current psychiatric disorders.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
psychiatric conditions had their onset 
during service or are in any other way 
causally related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


